          Case 5:20-cv-00135-gwc Document 50 Filed 10/30/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                        FOR THE                                    !IZIOCT 30 PH 3: IS
                                  DISTRICT OF VERMONT
                                                                                          CLERK
 VALENTE, et al,                                  )                                    vrw _
                                                                                   sv______
                                                  )                                    OEFIFY CLE~f{
         Plaintiff,                               )
                                                  )
         V.                                       )               Case No. 5:20-cv-135
                                                  )
 FRENCH, et al                                    )
                                                  )
         Defendants.                              )

                                              ORDER

       Plaintiffs have filed a notice that they withdraw their motion for preliminary injunction.

(Doc. 49). The state defendants have advised that they do not oppose the request. Accordingly,

the court will mark the motion for preliminary injunction as "voluntarily withdrawn by the

moving party." The hearing scheduled for November 5, 2020, is cancelled.

       The next step in this case will be plaintiffs' response to the motions to dismiss filed on

October 16, 2020. (Doc. 42, 44). The 30-day response time for a dispositive motion runs on

November 15, 2020. Plaintiffs' response will make it clear to the parties and the court whether

they seek to continue this litigation or whether they are satisfied with the current position of the

defendants. If necessary, the court will schedule a hearing on the motions to dismiss after the

defendants' time to file replies.

       Dated at Rutland, in the District of Vermont, this 30th day of October, 2020.



                                                              Geoffrey W. Crawford, Chief Judge
                                                              United States District Court
